7 ”
a 4 1

Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 1 of 16

ORIGINAL:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- +--+ -X

UNITED STATES OF AMERICA : SEALED SUPERSEDING
INDICTMENT

S1 19 Cr. 6S

 

~ yo -
FLORIAN CLAUDIU MARTIN,
a/k/a “Florin Claudiu,”
a/k/a “Johnny Ion,”
a/k/a “Jane Hotul,”
a/k/a “Petru Andriocaie,”
a/k/a “Petru Andrioane,” and
ALEX DONATI,

Defendants.

COUNT ONE
(Conspiracy to Commit Access Device Fraud)

The Grand Jury charges:

1. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit access device fraud, in violation of Title 18, United
States Code, Sections 1029(a) (1), (a) (2), (a) (3), (a) (4),

and (a) (5).
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 2 of 16

hey

2. It was a part and an object of the conspiracy that
FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a “Johnny
Ton,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a “Petru
Andrioane,” and ALEX DONATI, the defendants, and others known
and unknown, knowingly and with intent to defraud, as a part of
an offense affecting interstate and foreign commerce, would and
did produce, use, and traffic in one and more counterfeit access
devices, in violation of Title 18, United States Code, Section
1029(a) (1).

3. It was further a part and an object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did traffic in and use one and more access devices
during a one-year period, and by such conduct obtained more than
$1,000 during that period, in violation of Title 18, United
States Code, Section 1029(a) (2).

4. It was further a part and an object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a

“petru Andrioane,” and ALEX DONATI, the defendants, and others

known and unknown, knowingly and with intent to defraud, as a

 
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 3 of 16

part of an offense affecting interstate and foreign commerce,
would and did possess fifteen and more devices which were
counterfeit and unauthorized access devices, in violation of
Title 18, United States Code, Section 1029(a) (3).

5. It was further a part and an object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did produce, traffic in, have custody and control of,
and possess device-making equipment, in violation of Title 18,
United States Code, Section 1029(a) (4).

6. It was further a part and an object of the conspiracy

that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a

“Johnny Ton,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did effect transactions with one and more access
devices issued to another person or persons, to receive payment
and other things of value during a one-year period the aggregate
value of which was equal to and greater than $1,000, in

violation of Title 18, United States Code, Section 1029(a) (5).
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 4 of 16

OVERT ACTS
7. In furtherance of the conspiracy and to effect the

illegal objects thereof, the following overt acts, among others,

were committed in the Southern District of New York and

elsewhere:

a. On or about May 18, 2014, FLORIAN CLAUDIU MARTIN,
a/k/a “Florin Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,”
a/k/a “Petru Andrioaie,” a/k/a “Petru Andrioane,” the defendant,
installed a skimming device on an ATM in a hotel located in or
around Manhattan.

b. On or about September 20, 2018, ALEX DONATI, the
defendant, shipped a package containing two skimming devices to
Manhattan, addressed to a co-conspirator not named herein.

(Title 18, United States Code, Section 1029(b) (2).)

COUNT TWO
(Conspiracy to Commit Wire Fraud and Bank Fraud)

The Grand Jury further charges:

8. The allegations contained in paragraph 7 above are
hereby repeated, realleged, and incorporated by reference as if
fully set forth herein.

9. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a

“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 5 of 16

“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit wire fraud, in violation of Title 18, United States Code,
Section 1343, and bank fraud, in violation of Title 18, United
States Code, Section 1344.

10. %It was a part and object of the conspiracy that
FLORTAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a “Johnny
Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a “Petru
Andrioane,” and ALEX DONATI, the defendants, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

11. It was further a part and object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, and others known and

unknown, willfully and knowingly, would and did execute and
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 6 of 16

attempt to execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, in violation of Title 18, United
States Code, Section 1344.

(Title 18, United States Code, Section 1349.)

COUNT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

12. The allegations contained in paragraph 7 above are
hereby repeated, realleged, and incorporated by reference as if
fully set forth herein.:

13. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ton,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” and ALEX DONATI, the defendants, and others
known and unknown, knowingly did transfer, possess, and use,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated

in Title 18, United States Code, Section 1028A(c), and aided and
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 7 of 16

abetted the same, to wit, the defendants, among other things,
engaged in ATM skimming to unlawfully obtain debit card
information for victim accountholders (including, but not
limited to, the victim accountholders’ names, debit card
numbers, and personal identification numbers), created
fraudulent debit cards using the stolen victim information, and
then used the fraudulent debit cards bearing the victim
accountholders’ debit card numbers to make millions of dollars
in unauthorized withdrawals from the victims accountholders’
bank accounts, all during and in relation to the conspiracy to
commit access device fraud charged in Count One of this
Indictment and the conspiracy to commit wire fraud and bank
fraud charged in Count Two of this Indictment.

(Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
and 2.)

COUNT FOUR
(Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

14. The allegations contained in paragraph 7 above are
hereby repeated, realleged, and incorporated by reference as if
fully set forth herein.

15. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a

“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 8 of 16

“Petru Andrioane,” the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate Title 18,
United States Code, Sections 1956(a) (1) (A) (i), 1956(a) (1) (B) (i),
and 1957 (a). |

16. It was a part and an object of the conspiracy that
FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a “Johnny
Ton,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a “Petru
Andrioane,” the defendant, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing that the property involved in certain financial
transactions, to wit, cash transactions and wire transfers,
represented the proceeds of some form of unlawful activity,
would and did conduct and attempt to conduct such financial
transactions, which in fact involved the proceeds of specified
unlawful activity, to wit, the conspiracy to commit access
device fraud alleged in Count One of this Indictment, and the
conspiracy to commit wire fraud and bank fraud alleged in Count
Two of this Indictment, with the intent to promote the carrying
on of the specified unlawful activity, in violation of Title 18,
United States Code, Section 1956(a) (1) (A) (i).

17. It was further a part and an object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a

“Johnny Jon,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 9 of 16

“Petru Andrioane,” the defendant, and others known and unknown,
in an offense involving interstate and foreign commerce, knowing
that the property involved in certain financial transactions, to
wit, cash transactions and wire transfers, represented the
proceeds of some form of unlawful activity, would and did
conduct and attempt to conduct such financial transactions,
which in fact involved the proceeds of specified unlawful
activity, to wit, the conspiracy to commit access device fraud
alleged in Count One of this Indictment, and the conspiracy to
commit wire fraud and bank fraud alleged in Count Two of this
Indictment, knowing that the transactions were designed in whole
and in part to conceal and disguise the nature, the location,
the source, the ownership, and the control of the proceeds of
the specified unlawful activity, in violation of Title 18,
United States Code, Section 1956(a) (1) (B) (i).

18. It was a further part and an object of the conspiracy
that FLORIAN CLAUDIU MARTIN, a/k/a “Florin Claudiu,” a/k/a
“Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru Andrioaie,” a/k/a
“Petru Andrioane,” the defendant, and others known and unknown,
within the United States, knowingly would and did engage and
attempt to engage in monetary transactions in criminally derived
property of value greater than $10,000 and that was derived from
specified unlawful activity, to wit, the conspiracy to commit

access device fraud alleged in Count One of this Indictment, and
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 10 of 16

the conspiracy to commit wire fraud and bank fraud alleged in
Count Two of this Indictment, in violation of Title 18, United
States Code, Section 1957 (a).

(Title 18, United States Code, Section 1956(h).)

COUNT FIVE
(Bank Fraud)

The Grand Jury further charges:

19. On or about May 18, 2014, in the Southern District of
New York and elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin
Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru
Andrioaie,” a/k/a “Petru Andrioane,” the defendant, and others
known and unknown, willfully and knowingly did execute and
attempt to execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, such financial institution
by means of false and fraudulent pretenses, representations, and
promises, to wit, MARTIN installed a skimming device on an ATM
in a hotel located in or around Manhattan.

(Title 18, United States Code, Sections 1344 and 2.)

10
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 11 of 16

COUNT SIX
(Bank Fraud)

The Grand Jury further charges:

20. On or about June 4, 2014, in the Southern District of
New York and elsewhere, FLORIAN CLAUDIU MARTIN, a/k/a “Florin
Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,” a/k/a “Petru
Andrioaie,” a/k/a “Petru Andrioane,” the defendant, and others
known and unknown, willfully and knowingly did execute and
attempt to execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, such financial institution
by means of false and fraudulent pretenses, representations, and
promises, to wit, MARTIN installed a skimming device on an ATM
in a hotel located in or around Manhattan.

(Title 18, United States Code, Sections 1344 and 2.)

COUNT SEVEN
(Access Device Fraud)

The Grand Jury further charges:

21. On or about September 20, 2018, in the Southern
District of New York and elsewhere, ALEX DONATI, thedefendant,
knowingly and with intent to defraud, as part of an offense
affecting interstate and foreign commerce, attempted to and

\

did produce, use, and traffic in one and more counterfeit

li
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 12 of 16

access devices, to wit, DONATI shipped a package containing two
skimming devices to Manhattan, addressed to a co-conspirator not

named herein.

(Title 18, United States Code, Sections 1029(a) (1), (b) (1),
and 2.)

FORFEITURE ALLEGATIONS

 

22. As a result of committing the offense alleged in
Count One of this Indictment, FLORIAN CLAUDIU MARTIN, a/k/a
“Florin Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,” a/k/a
“Petru Andrioaie,” a/k/a “Petru Andrioane,” and ALEX DONATI, the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Sections 982(a) (2) (B) and
1029(c) (1) (C), any and all property constituting or derived
from, proceeds obtained directly or indirectly, as a result of
the commission of said offense, and any and all personal
property used or intended to be used to commit said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense that the defendants personally
obtained.

23. As a result of committing the offense alleged in
Count Two of this Indictment, FLORIAN CLAUDIU MARTIN, a/k/a
“Florin Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,” a/k/a

“Petru Andrioaie,” a/k/a “Petru Andrioane,” and ALEX DONATI, the

12
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 13 of 16

defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a) (2) (A), any and all
property, constituting, or derived from, proceeds obtained
directly or indirectly as a result of the commission of said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offense that the defendants personally
obtained.

24. As a result of committing the offense alleged in
Count Four of this Indictment, FLORIAN CLAUDIU MARTIN, a/k/a
“Florin Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,” a/k/a
“Petru Andrioaie,” a/k/a “Petru Andrioane,” thedefendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 982(a)(1), any and all property, real and
personal, involved in said offense, or any property traceable to
such property, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offense that the defendant
personally obtained.

25. As a result of committing the offenses alleged in
Counts Five and Six of this Indictment, FLORIAN CLAUDIU MARTIN,
a/k/a “Florin Claudiu,” a/k/a “Johnny Ion,” a/k/a “Jane Hotul,”
a/k/a “Petru Andrioaie,” a/k/a “Petru Andrioane,” thedefendant,

shall forfeit to the United States, pursuant to Title 18, United

13
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 14 of 16

States Code, Section 981(a) (2) (A), any and all property,
constituting, or derived from, proceeds obtained directly or
indirectly as a result of the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses that the defendant personally
_ obtained.

26. As a result of committing the offense alleged in
Count Seven of this Indictment, ALEX DONATI, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Sections 982(a) (2) (B) and 1029(c) (1) (C), any and
all property constituting or derived from, proceeds obtained
directly or indirectly, as a result of the commission of said
offense, and any and all personal property used or intended to
be used to commit said offense, including but not limited to a
sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offense that the
defendant personally obtained.

Substitute Assets Provision

27. If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due

diligence;

14
Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 15 of 16

b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendants up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981, 982, and 1029;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

_ Geeffrey $. Bernen
Férepersdn GEOFFREY S. BERMAN
United States Attorney

15
eat

Case 1:19-cr-00651-LTS Document 26 Filed 10/10/19 Page 16 of 16

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

FLORIAN CLAUDIU MARTIN,
a/k/a “Florin Claudiu
Martin,”
a/k/a “Johnny Ion,”
a/k/a “Jane Hotul,”
a/k/a “Petru Andrioaie,”
a/k/a “Petru Andrioane,”

and
ALEX DONATI,

Defendants.

 

SEALED SUPERSEDING INDICTMENT
Sl 19 Cr.
(18 U.S.C. §§ 1028A(a) (1), 1028A(b),
1029(a) (1), 1029(b) (1), 1029(b) (2),
1344, 1349, 1956(h), and 2.)

GEOFFREY S. BERMAN
United States Attorney

ME

* 7
Foreperson

  

 

alaljs — Flea Iau — (yensa swe

oot ue

 
